Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Cian O’Brien on 06/01/2022.
	The application has been amended as follows:
1.	(currently amended) A method for generating a quantitative representation of material wrinkles in a computer-aided design (CAD) model, the method performed by a data processing system and comprising steps of:
receiving in a CAD model a definition of a shape of a simulated part and a material to be applied to the simulated part;
receiving one or more properties of the material;
selecting one or more of a plurality of quantifiable methods to generate a quantified result of determining
providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor; 
wherein the steps of the method are performed prior to physical manufacturing of the simulated part;
wherein the quantifiable method to generate the quantified result of determiningthe
determining a normal of the surface of the simulated part at the point, determining a normal of the material and deriving a normal difference angle therefrom;
determining a distance of the material from the surface at the point; and,
determining a number of intersection points with the material, of a ray drawn from the a 
wherein the wrinkle factor comprises a combination of the normal difference angle, the distance of the material from the surface at the point and the number of intersection points with the material

2.	(canceled) 

3.	(currently amended) The method according to claim 1, wherein the method further comprises determining one of:
a number of folds detected in one of the simulated wrinkles at thethe
a strength loss of the material relative to a strength of the material on a flat surface; and,
a volume of the material required to simulate the manufacture the simulated part, as compared with a predefined amount of material allowed for that simulated part. 

4.	(currently amended) The method according to claim 3, wherein the predefined amount of material allowed for that simulated part comprises the 

5.	(previously presented) The method according to claim 1, wherein the method further comprises determining the simulated manufacturing process to be applied to the simulated part shape and the material having the received properties.

6.	(currently amended) A data processing system for a computer-aided design (CAD) system, the data processing system comprising:
a processor; and
an accessible memory, the data processing system particularly configured to carry out a method for quantifying representations of material wrinkles comprising:
receiving in a CAD model a definition of a shape of a simulated part and a material to be applied to the part;
receiving one or more properties of the material;
selecting one of a plurality of quantifiable methods to generate a quantified result of determining
providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor;
wherein the data processing system is configured to carry out the method prior to physical manufacturing of the simulated part;
wherein the quantifiable method to generate the quantified result of determiningthe
determining aa normal of the material and deriving a normal difference angle therefrom;
determining a distance of the material from the surface of the simulated part at the point; and, 
determining a number of intersection points with the material, of a ray drawn from the a
wherein the wrinkle factor comprises a combination of the normal difference angle, the distance of the material from the surface at the point and the number of intersection points with the material

7.	(canceled) 

8.	(currently amended) The data processing system according to claim 6, further configured to carry out the steps of determining one of:
a number of folds detected in one of the simulated wrinkles at thethe
a strength loss of the material relative to a strength of the material on a flat surface; and,
a volume of the material required to simulate the manufacture the simulated part, as compared with a predefined amount of material allowed for that simulated part.

9. 	(currently amended) A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to:
receive in a CAD model a definition of a shape of a simulated part and a material to be applied to the simulated part;
receive one or more properties of the material;
select one of a plurality of quantifiable methods to generate a quantified result of determining
provide an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor;
wherein the executable instructions are executed prior to physical manufacturing of the simulated part
wherein the quantifiable method to generate the quantified result of determiningthe 
determining a a 
determining a distance of the material from the surface at the point; and,
determining a number of intersection points with the material, of a ray drawn from the a 
wherein the wrinkle factor comprises a combination of the normal difference angle, the distance of the material from the surface at the point and the number of intersection points with the material

10.  	(Canceled)  

11.	(previously presented) The method according to claim 1, further comprising comparing the value of the wrinkle factor with a limit value of the wrinkle factor to determine whether a manufactured simulated part using the simulated manufacturing process meets a design specification. 

12.	(currently amended) A method for generating a quantitative representation of material wrinkles in a computer-aided design (CAD) model, the method performed by a data processing system and comprising steps of:
receiving in a CAD model a definition of a shape of a simulated part and a material to be applied to the simulated part;
receiving one or more properties of the material;
selecting one or more of a plurality of quantifiable methods to generate a quantified result of determining
providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor; and
comparing the value of the wrinkle factor with a limit value of the wrinkle factor to determine whether a manufactured simulated part using the simulated manufacturing process meets a design specification; 
wherein the steps of the method are performed prior to physical manufacturing of the simulated part;
wherein the quantifiable method to generate the quantified result of determiningthe 
determining the the 
determining a distance of the material from the surface at the point; and,
determining a number of intersection points with the material, of a ray drawn from the the 
wherein the wrinkle factor comprises a combination of the normal difference angle, the distance of the material from the surface at the point and the number of intersection points with the material

13.	(canceled) 

14.	(currently amended) The method according to claim 12, wherein the method further comprises determining one of:
a number of folds detected in one of the simulated wrinkles at the the 
a strength loss of the material relative to a strength of the material on a flat surface; and,
a volume of the material required to simulate the manufacture the simulated part, as compared with a predefined amount of material allowed for that simulated part. 

15.	(currently amended) The method according to claim 14,  wherein the predefined amount of material allowed for that simulated part comprises a volume required on the flat surface times a scaling factor.

16.	(currently amended) The method according to claim 12, wherein the simulated wrinkles in the simulated part are based on the 

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “wherein the quantifiable method to generate the quantified result of determining the wrinkle factor comprises determining a point on the surface on the simulated part at which one of the simulated wrinkles in the material occurs; and for that point carrying out: determining the normal of the surface of the simulated part at the point, determining the normal of the material and deriving a normal difference angle therefrom; determining a distance of the material from the surface at the point; and, determining a number of intersection points with the material, of a ray drawn from the point in the normal direction to the surface of the simulated part; wherein the wrinkle factor comprises a combination of the normal difference angle, the distance of the material from the surface at the point and the number of intersection points with the material” recited in the independent claims 1, 6, 9 and 12 in combination with other parts of the respective claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611